Citation Nr: 0732400	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, including bipolar, schizoaffective, and residual 
of MVA.

2.  Entitlement to service connection for seizures, loss of 
consciousness, epilepsy, "brain", and various other 
symptoms.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1983 to August 
1983 in the United States Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 

In September 2005, the veteran was afforded a hearing before 
a decision review officer.  A transcript of that hearing has 
been associated with the claims file.

The veteran alleges to suffer from service-connected vision 
loss, as indicated by a May 2006 letter from Dorothy Robison 
Collins, O.D.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks entitlement to service connection for a 
psychiatric condition and seizures, loss of consciousness, 
epilepsy, "brain", and various other symptoms.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).

The veteran appears to receive disability benefits from the 
Social Security Administration (SSA), as indicated in the 
September 2005 hearing transcript and February 2004 
application for compensation.  However, the record does not 
reflect that efforts have been made to obtain those 
corresponding SSA records.  Such efforts are required, 
pursuant to 38 C.F.R. § 3.159(c)(2) (2007).  See also Baker 
v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist 
includes obtaining SSA records when the veteran reports 
receiving SSA disability benefits, as such records may 
contain relevant evidence).

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
medical and mental health records 
associated with the veteran's award of 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
one or more claims on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



